NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

GREGORY TYRONE GREEN,                    )
                                         )
             Appellant,                  )
                                         )
v.                                       )     Case No.   2D17-2457
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed February 27, 2019.

Appeal from the Circuit Court for
Pinellas County; Frank Quesada,
Judge.

J. Andrew Crawford of J. Andrew
Crawford, P.A., St. Petersburg, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Johnathan P. Hurley,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, VILLANTI, and MORRIS, JJ., Concur.